Exhibit 10.3
EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered
into as of this 7th day of January 2011, and amended as of this 2nd day of
May 2011, by and between MedAssets, Inc., a Delaware corporation (the
“Company”), and Charles Garner (“Employee”).
W I T N E S S E T H :
          WHEREAS, the Company desires to employ Employee and to enter into an
agreement embodying the terms of such employment (this “Agreement”) and Employee
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement;
          WHEREAS, the Company and Employee desire to amend the original
Agreement, which was entered into on January 7, 2011;
          NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
          Section 1. Definitions.
          (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment hereunder;
(ii) any unpaid or unreimbursed expenses incurred in accordance with Section 7
hereof, to the extent incurred prior to termination of employment; (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms therein, including rights to equity
in the Company pursuant to the Company’s equity plans or grant documents
thereunder, if applicable; and (iv) rights to indemnification by virtue of
Employee’s position as an officer or director of the Company Group or under any
indemnification agreement between Employee and the Company, and the benefits
under any directors’ and officers’ liability insurance policy maintained by the
Company Group, in accordance with its terms thereof.
          (b) “Affiliate” shall mean, as to any Person, any other Person that
controls, is controlled by, or is under common control with, such Person.
          (c) “Annual Bonus” shall have the meaning set forth in Section 4(b)
below.
          (d) “Base Salary” shall mean the salary, and any increase thereof,
provided for in Section 4(a) below.
          (e) “Board” shall mean the Board of Directors of the Company.
          (f) “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of Employee’s employment hereunder that is or
could reasonably be

 



--------------------------------------------------------------------------------



 



expected to be materially injurious to the Company or any other member of the
Company Group, (ii) willful failure or refusal by Employee to perform in any
material respect his duties or responsibilities, (iii) misappropriation by
Employee of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed by Employee,
or at his direction, (v) Employee’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “ no contest” to, a felony or any other
criminal charge (other than minor traffic violations) that has, or could be
reasonably expected to have, an adverse impact on the performance of Employee’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, or (vi) Employee’s breach of any material
provision of this Agreement. For purposes of this definition of Cause, no act or
failure to act on the part of Employee shall be considered “willful” if it is
done, or omitted to be done, by Employee in good faith and with a good faith
belief that Employee’s act or omission was in the best interests of the Company.
          (g) “Change in Control” means:
          (i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
any other member of the Company Group or an employee benefit plan maintained by
the Company or any other member of the Company Group, directly or indirectly
acquires “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition;
          (ii) the date upon which individuals who, as of the Commencement Date,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
          (iii) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Company’s Affiliates.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Commencement Date” shall mean April 1, 2011.

-2-



--------------------------------------------------------------------------------



 



          (j) “Company” shall have the meaning set forth in the preamble hereto.
          (k) “Company Group” shall mean the Company together with any direct or
indirect parent or subsidiary of the Company.
          (l) “Competitive Activities” shall mean any business activities in
which the Company or any other member of the Company Group engage (or have
committed plans to engage) during the Term of Employment, or, following
termination of Employee’s employment hereunder, was engaged in business (or had
committed plans to engage) at the time of such termination of employment.
          (m) “Confidential Information” shall mean confidential or proprietary
trade secrets, client lists, client identities and information, information
regarding service providers, investment methodologies, marketing data or plans,
sales plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any other member of the Company Group, or (ii) that the Company or
any other member of the Company Group may receive belonging to suppliers,
customers or others who do business with the Company or any other member of the
Company Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
Section 10(a) below.
          (n) “Developments” shall have the meaning set forth in Section 10(d)
below.
          (o) “Disability” shall mean any physical or mental disability or
infirmity that prevents the performance of Employee’s duties for a period of
(i) one hundred twenty (120) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
          (p) “Employee” shall have the meaning set forth in the preamble
hereto.
          (q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (r) “Excise Tax” shall mean any tax imposed under Section 4999 of the
Federal Tax Code or any similar tax that may hereafter be imposed.
          (s) “Good Reason” shall mean, without Employee’s written consent:
(i) a material diminution in Employee’s employment duties, responsibilities or
authority, or the assignment to Employee of duties that are materially
inconsistent with his position; (ii) any reduction in Base Salary or target
Annual Bonus opportunity; (iii) the relocation of Employee’s principal place of
employment (as provided in Section 3(c) hereof) more than fifty (50) miles from
its current location; or (iv) any breach by the Company of any material
provision of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (t) “Interfering Activities” shall mean (i) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, the Company or any other member of the Company Group to terminate such
employment or consulting services; provided, that the foregoing shall not be
violated by general advertising not targeted at employees or consultants of the
Company or any other member of the Company Group; (ii) hiring any individual who
was employed by the Company or any other member of the Company Group within the
six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce any customer, supplier, licensee or other business relation of the
Company or any other member of the Company Group to cease doing business with or
materially reduce the amount of business conducted with the Company or any other
member of the Company Group, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any other member of the Company Group.
          (u) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization or other form
of business entity.
          (v) “Restricted Area” shall mean any State of the United States of
America or any other jurisdiction in which the Company or any other member of
the Company Group engage (or have committed plans to engage) in business during
the Term of Employment, or, following termination of Employee’s employment, were
engaged (or had committed plans to engage) in business at the time of such
termination of employment.
          (w) “Restricted Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four month anniversary of Employee’s
termination of employment hereunder for any reason.
          (x) “Severance Multiplier” shall mean, with respect to any termination
of Employee’s employment hereunder by the Company without Cause or by Employee
with Good Reason, 1; provided, however, that in the event such termination
occurs within the two (2) year period following a Change in Control, the
Severance Multiplier shall instead equal 2.
          (y) “Severance Term” shall mean, with respect to any termination of
Employee’s employment hereunder by the Company without Cause or by Employee with
Good Reason, the period commencing on the date of such termination and extending
through a number of months thereafter determined by multiplying (x) the
Severance Multiplier by (y) twelve (12) months.
          (z) “Term of Employment” shall have the meaning ascribed to such term
in Section 2 below.
          Section 2. Acceptance and Term of Employment.
          The Company agrees to employ Employee and Employee agrees to serve the
Company on the terms and conditions set forth herein. Subject to earlier
termination pursuant to Section 8 hereof, the term of employment shall commence
on the Commencement Date and shall

-4-



--------------------------------------------------------------------------------



 



continue until the second anniversary of the Commencement Date (the “Initial
Term”), and shall automatically extend for additional one (1) year terms
thereafter (each, a “Renewal Term” and, together with the Initial Term, the
“Term of Employment”), unless either the Employee or the Company provides
written notice (a “Notice of Non-Extension”) to the other party of its intention
not to extend the agreement at least twelve (12) months prior to the expiration
of the Initial Term or the Renewal Term, as applicable.
          Section 3. Position, Duties and Responsibilities; Place of
Performance.
          (a) During the Term of Employment, Employee shall be employed and
serve as the Executive Vice President and Chief Financial Officer of the Company
(together with such other position or positions consistent with Employee’s title
as the Board shall specify from time to time) and shall have such duties
typically associated with such title. Subject to the foregoing, Employee also
agrees to serve as an officer and/or director of the Company or any parent or
subsidiary of the Company, as specified by the Board, in each case without
additional compensation. Employee’s sole remedy for any alteration of the
employment arrangement (including compensation terms) is set forth in Section 8
of this Agreement.
          (b) Employee shall devote his full business time, attention, skill and
best efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or its subsidiaries, (y) interferes with the proper and
efficient performance of his duties for the Company, or (z) interferes with the
exercise of his judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving, with the
prior written consent of the Board, as a member of the board of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Employee so as not to materially
interfere, individually or in the aggregate, with the performance of his duties
and responsibilities hereunder.
          (c) Employee’s principal place of employment shall be at the Company’s
corporate headquarters in Alpharetta, Georgia, although Employee understands and
agrees that he may be required to travel from time to time in the connection
with his performance of duties hereunder.
          Section 4. Compensation. During the Term of Employment, Employee shall
be entitled to the following compensation:
          (a) Base Salary. Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $350,000 subject to increase, if any, as may be approved in writing by
the Chief Executive Officer of the Company or the Compensation Governance &
Nominating Committee of the Board of Directors (the “Compensation Committee”).

-5-



--------------------------------------------------------------------------------



 



          (b) Annual Bonus. Employee shall be eligible to participate in an
annual incentive bonus plan established by the Board (or committee thereof) in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”),
with a target Annual Bonus amount for each fiscal year of 40% of Base Salary,
subject to change, if any, as may be approved in writing by the Chief Executive
Officer of the Company or the Compensation Committee.
          Section 5. Employee Benefits.
          During the Term of Employment, Employee shall be entitled to
participate in health, insurance, retirement and other perquisites and benefits
generally provided to other senior executives of the Company that are made
available from time to time. Employee shall also be entitled to the same number
of holidays, vacation and sick days as are generally allowed to senior
executives of the Company in accordance with Company policies in effect from
time to time.
          Section 6. “Key-Man” Insurance.
          At any time during the Term of Employment, the Company shall have the
right to insure the life of Employee for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Employee shall have no interest
in any such policy, but agrees to reasonably cooperate with the Company in
taking out such insurance by submitting to physical examinations, supplying all
information reasonably required by the insurance company, and executing all
necessary documents, provided that no financial obligation or liability is
imposed on Employee by any such documents.
          Section 7. Reimbursement of Business Expenses.
          Employee is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all such reasonable business expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.
          Section 8. Termination of Employment.
          (a) General. The Term of Employment shall terminate upon the earliest
to occur of (i) Employee’s death, (ii) a termination by reason of a Disability,
(iii) a termination by the Company with or without Cause, (iv) a termination by
Employee with or without Good Reason, or (v) expiration of the Term of
Employment in accordance with Section 2 above. Upon any termination of
Employee’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Employee, Employee shall
resign from any and all directorships, committee memberships or any other
positions Employee holds with the Company or any other member of the Company
Group. Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Federal Tax Code) upon a
termination of employment shall be delayed until such time as Employee has also
undergone a “separation from service” as defined in Treas. Reg. 1.409A-1(h),

-6-



--------------------------------------------------------------------------------



 



at which time such nonqualified deferred compensation (calculated as of the date
of Employee’s termination of employment hereunder) shall be paid (or commence to
be paid) to Employee on the schedule set forth in this Section 8 as if Employee
had undergone such termination of employment (under the same circumstances) on
the date of his ultimate “separation from service.”
          (b) Termination due to Death or Disability. Employee’s employment
shall terminate automatically upon his death. The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination. In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:
          (i) the Accrued Obligations;
          (ii) any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates; and
          (iii) a pro rata Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the Annual Bonus paid or payable for the
immediately prior fiscal year for terminations after the fiscal year in which
the Commencement Date falls) based on the number of days elapsed from the
commencement of such fiscal year through and including the date of such
termination, such amount to be paid within five (5) business days of such
termination.
Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (c) Termination by the Company for Cause.
          (i) A termination for Cause shall not take effect unless the
provisions of this subsection (i) are complied with. Employee shall be given not
less than thirty (30) days written notice by the Board of the intention to
terminate his employment for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based. Employee shall have thirty
(30) days after the date that such written notice has been given to Employee in
which to cure such act or acts or failure or failures to act, to the extent such
cure is possible. If he fails to cure such act or acts or failure or failures to
act, the termination shall be effective on the date immediately following the
expiration of the thirty (30) day notice period. If cure is not possible, as
determined by the Board in its sole discretion, the termination shall be
effective on the date of receipt of such notice by Employee. During any cure
period provided hereunder, the Board may, in its sole and

-7-



--------------------------------------------------------------------------------



 



absolute discretion, prohibit Employee from entering the premises of the Company
(or any subsidiary thereof) or otherwise performing his duties hereunder, and
any such prohibition shall in no event constitute an event pursuant to which
Employee may terminate employment with Good Reason; provided, however, that if
cure is possible, and Employee can reasonably demonstrate to the Board that he
desires to enter the premises of the Company (or a subsidiary thereof) or to
otherwise perform his duties hereunder solely to attempt to cure the act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based, Employee shall be permitted to enter the
premises of the Company (or a subsidiary thereof) or otherwise to perform his
duties hereunder solely for the purposes of curing such act or acts or failure
or failures to act.
          (ii) In the event the Company terminates Employee’s employment for
Cause, Employee shall be entitled to:

  (A)   the Accrued Obligations; and

  (B)   any unpaid Annual Bonus in respect to any completed fiscal year which
has ended prior to the date of such termination, such amount to be paid at the
same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates.

Following such termination of Employee’s employment for Cause, except as set
forth in this Section 8(c)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (d) Termination by the Company without Cause. The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination. In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to the following, subject to
adjustment under Section 8(i) below:
          (i) the Accrued Obligations;
          (ii) any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates;
          (iii) an amount equal to the Severance Multiplier multiplied by the
sum of Employee’s Base Salary plus target Annual Bonus amount for the fiscal
year during which such termination occurs, such amount to be payable in
substantially equal installments during the Severance Term, in accordance with
the Company’s regular payroll practices;

-8-



--------------------------------------------------------------------------------



 



          (iv) an additional amount equal to $45,000; and
          (v) notwithstanding any provision of any equity plan of the Company or
applicable equity grant agreement to the contrary, all equity awards that have
not otherwise vested shall vest, and applicable restrictions shall lapse,
immediately upon such termination.
For purposes of this subsection (d) only, the delivery of a Notice of
Non-Extension by the Company to Employee during the two (2) year period
following a Change in Control shall be deemed to constitute a termination
without Cause, such that upon receipt of such Notice of Non-Extension by
Employee, Employee shall be deemed to have waived the required notice period set
forth in Section 2 above, and Employee’s employment hereunder shall be deemed to
have been terminated without Cause as of the date of receipt of such notice.
Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 10 hereof. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (e) Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company thirty (30) days’
written notice setting forth with reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the thirty
(30) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (f) Termination by Employee without Good Reason. Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Employee without Good Reason, Employee shall be entitled to the
same payments and benefits as provided in Section 8(c) above for a termination
for Cause. In the event of termination of Employee’s employment under this
Section 8(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination and still have it treated as a
termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (g) Expiration of Term of Employment. In the event that the Term of
Employment expires following delivery by the Company to the Employee of Notice
of Non-Extension, then Employee shall be entitled, upon separation from
employment, to the same Severance Benefits as if Employee’s employment had been
terminated by the Company without Cause. These Severance Benefits, which are
described in Section 8(d), become due and payable if and only if Employee’s
employment is actually terminated pursuant to a Notice of Non-Extension. Under
no circumstances will any severance benefits be paid to Employee while Employee
remains employed with the Company.
          (h) Release. Regardless of any provision in this Agreement that
conflicts or may seem to conflict: payment of any amount or provision of any
benefit pursuant to subsection (b), (d), (e), or (g) of this Section 8 (other
than the Accrued Obligations) (collectively the “Severance Benefits”) shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of a release of claims in favor of the Company and its affiliates
and related parties in such form as is reasonably required by the Company and
consistent with the terms of this Agreement (the “Release of Claims”), and also
conditioned upon the expiration of any revocation period allowed under the
Release of Claims, within 60 days following the date of termination of
Employee’s employment. The Company shall provide such Release of Claims to
Employee within five (5) days of the date of termination of Employee’s
employment. If Employee fails to execute the Release of Claims in a manner that
is sufficiently timely so as to permit any revocation period to expire prior by
the end of this 60-day period, or timely revokes his or her acceptance of the
Release of Claims, then Employee shall not be entitled to any Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Federal
Tax Code, any payment of any amount, and the provision of any benefit otherwise
scheduled to occur prior to the 60th day following the date of termination of
Employee’s employment (but for the condition on executing the Release of Claims)
shall not be made until the first regularly scheduled payroll date following the
60th day. Then after that 60th day, any remaining Severance Benefits shall be
provided to Employee according to the applicable schedule set forth in this
Agreement. For the avoidance of doubt: in the event of a termination due to
Employee’s death or Disability, Employee’s obligations herein to execute and not
revoke the Release of Claims may be satisfied on his or her behalf and by his or
her estate or a person having legal power of attorney over his or her affairs.
          (i) Modified Cutback. If any payment, benefit or distribution of any
type to or for the benefit of Employee, whether paid or payable, provided or to
be provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
Employee to the Excise Tax, the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1) less than the amount which would cause the Parachute Payments to be subject
to the Excise Tax; provided that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by Employee after application
of the above reduction would exceed the after-tax value of the amounts received
without application of the reduction. For this purpose, the after-tax value of
an amount shall be determined taking into account all federal, state, and local
income, employment, and excise taxes applicable to the amount.

-10-



--------------------------------------------------------------------------------



 



Subject to the next sentence, the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating any cash severance benefits
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of performance-based stock
options or substantially similar awards, then by reducing or eliminating any
accelerated vesting of performance-based restricted stock awards or
substantially similar awards, then by reducing or eliminating any accelerated
vesting of service-based stock options or substantially similar awards, then by
reducing or eliminating any accelerated vesting of service-based restricted
stock awards or substantially similar awards, then by reducing or eliminating
any other remaining Parachute Payments; provided, that no such reduction or
elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A) to the extent such reduction or elimination
would accelerate or defer the timing of the payment in manner that does not
comply with Section 409A. If a reduction or elimination of any Parachute
Payments is required, Employee may change the order in which the Parachute
Payments are reduced or eliminated by giving prior written notice to the
Company, if such notice is consistent with the requirements of Section 409A to
avoid the imputation of any tax, penalty or interest thereunder.
An initial determination as to whether (i) any of the Parachute Payments
received by Employee in connection with the occurrence of a Change in Control
shall be subject to the Excise Tax, and (ii) the amount of any reduction, if
any, that may be required under this Section 8(i) shall be made by an
independent accounting firm selected by the Company and reasonably acceptable to
Employee (the “Accounting Firm”) prior to the consummation of the Change in
Control. The Employee shall be furnished with notice of all determinations made
as to the Excise Tax payable with respect to Employee’s Parachute Payments,
together with the related calculations of the Accounting Firm, promptly after
the determinations and calculations have been received by the Company.
For purposes of this Section 8(i):
(i) no portion of the Parachute Payments, the receipt or enjoyment of which the
Employee shall have effectively waived in writing prior to the date of payment
of the Parachute Payments, shall be taken into account;
(ii) no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Federal Tax Code;
(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Federal Tax Code or are otherwise not subject to
disallowance as deductions, in the opinion of the Accounting Firm; and
(iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Accounting Firm
based on Sections 280G and 4999 of the Federal Tax Code, or on substantial
authority within the meaning of Section 6662 of the Federal Tax Code.

-11-



--------------------------------------------------------------------------------



 



          Section 9. Additional Payments. No additional payments are
contemplated under this Agreement.
          Section 10. Restrictive Covenants. Employee acknowledges and agrees
that (A) the agreements and covenants contained in this Section 10 are
(i) reasonable and valid in geographical and temporal scope and in all other
respects, and (ii) essential to protect the value of the Company’s business and
assets, and (B) by his employment with the Company, Employee will obtain
knowledge, contacts, know-how, training and experience and there is a
substantial probability that such knowledge, know-how, contacts, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment. For purposes of this
Section 10, references to the Company shall be deemed to include its
subsidiaries.
          (a) Confidential Information. At any time during and after the end of
the Term of Employment, without the prior written consent of the Board, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Employee shall,
to the extent legally permitted, consult with the Board prior to responding to
any such order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any Confidential
Information.
          (b) Non-Competition. Employee covenants and agrees that during the
Restricted Period, Employee shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any Person (other than
the Company or any other member of the Company Group), that engages in any
Competitive Activities within the Restricted Area. Notwithstanding anything
herein to the contrary, this Section 10(b) shall not prevent Employee from
acquiring as an investment securities representing not more than three percent
(3%) of the outstanding voting securities of any publicly-held corporation or
from being a passive investor in any mutual fund, hedge fund, private equity
fund or similar pooled account so long as Employee’s interest therein is less
than three percent (3%) and he has no role in selecting or managing investments
thereof.
          (c) Non-Interference. During the Restricted Period, Employee shall
not, directly or indirectly, for his own account or for the account of any other
Person, engage in Interfering Activities.
          (d) Return of Property. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
          (e) Works for Hire. Except as may be set forth on Exhibit A, Employee
agrees that the Company shall own all right, title and interest throughout the
world in and to any and all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar

-12-



--------------------------------------------------------------------------------



 



laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of any
member of the Company Group; (ii) result from or relate to any work performed
for the Company or any member of the Company Group; or (iii) are developed
through the use of Confidential Information and/or Company resources or in
consultation with any personnel of the Company or any other member of the
Company Group (collectively referred to as “Developments”). Employee hereby
assigns all right, title and interest in and to any and all of these
Developments to the Company. Employee agrees to assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. Employee hereby irrevocably designates and appoints the
Company and its agents as attorneys-in-fact to act for and on Employee’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by Employee. In addition, and not in contravention of any of the
foregoing, Employee acknowledges that all original works of authorship which are
made by him (solely or jointly with others) within the scope of employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 USC Sec. 101). To the extent
allowed by law, this includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights.” To the extent Employee retains any such moral rights under applicable
law, Employee hereby waives such moral rights and consents to any action
consistent with the terms of this Agreement with respect to such moral rights,
in each case, to the full extent of such applicable law. Employee will confirm
any such waivers and consents from time to time as requested by the Company.
          (f) Blue Pencil. If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 10 unenforceable, the other provisions of this Section 10 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
          Section 11. Breach of Restrictive Covenants.
          Without limiting the remedies available to the Company, Employee
acknowledges that a breach of any of the covenants contained in Section 10
hereof may result in material irreparable injury to the Company Group for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of Section 10 hereof, restraining Employee from engaging in activities
prohibited by Section 10 hereof or such other relief as may be required
specifically to enforce any of the covenants in Section 10 hereof.
Notwithstanding any other provision to the contrary, the Restricted Period shall
be tolled during any period of violation of any of the covenants in Section 10
(b) or (c) hereof and during any other period

-13-



--------------------------------------------------------------------------------



 



required for litigation during which the Company seeks to enforce such covenants
against Employee if it is ultimately determined that Employee was in breach of
such covenants.
          Section 12. Representations and Warranties of Employee.
          Employee represents and warrants to the Company that:
          (a) Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
          (b) Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and
          (c) In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.
          Section 13. Indemnification
          Subject to the terms and conditions of the Articles of Association and
By-Laws of the Company (in each case, as in effect from time to time), the
Company agrees to indemnify and hold Employee harmless against third-party
claims to the fullest extent permitted by the laws of the State of Delaware, as
in effect at the time of the subject act or omission. In connection therewith,
Employee shall be entitled to the protection of any insurance policies which the
Company elects to maintain generally for the benefit of the Company’s directors
and officers, against all costs, charges and expenses whatsoever incurred or
sustained by Employee in connection with any action, suit or proceeding to which
he may be made a party by reason of his being or having been a director, officer
or employee of the Company. This provision shall survive any termination of
Employee’s employment hereunder.
          Section 14. Taxes.
          The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Federal Tax Code to such
payments.
          Section 15. Mitigation; Set Off.
          The Company’s obligation to pay Employee the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Employee to the Company or its
Affiliates. Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this

-14-



--------------------------------------------------------------------------------



 



Agreement shall not be reduced by any compensation earned as a result of
Employee’s other employment or otherwise.
          Section 16. Additional Section 409A Provisions.
          Notwithstanding any provision in this Agreement to the contrary:
          (a) Any payment otherwise required to be made hereunder to the
Employee at any date as a result of the termination of Employee’s employment
shall be delayed for such period of time as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Federal Tax Code (the “Delay
Period”). On the first business day following the expiration of the Delay
Period, Employee shall be paid, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence,
and any remaining payments not so delayed shall continue to be paid pursuant to
the payment schedule set forth herein;
          (b) Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Federal Tax Code; and
          (c) To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Federal Tax
Code), (i) any such expense reimbursement shall be made by the Company no later
than the last day of the taxable year following the taxable year in which such
expense was incurred by Employee, (ii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Federal Tax Code solely because such expenses are subject to a limit related to
the period the arrangement is in effect.
          Section 17. Successors and Assigns; No Third-Party Beneficiaries.
          (a) The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets or any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company will require in a writing delivered to Employee that any
such purchaser, successor or assignee to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such purchase, succession or assignment had
taken place. The Company may make no other assignment of this Agreement or its
obligations hereunder.
          (b) Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee or other
designee or, if there be no such designee, to Employee’s estate.

-15-



--------------------------------------------------------------------------------



 



          (c) No Third-Party Beneficiaries. Except as otherwise set forth in
Section 8(b) or Section 17(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company and
Employee any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.
          Section 18. Waiver and Amendments.
          Any waiver, alteration, amendment or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by each of
the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the Board.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
          Section 19. Severability.
          If any covenants or other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
          Section 20. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE. All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined in any Georgia state or federal
court sitting in the state of Georgia, and the parties hereto hereby consent to
the jurisdiction of such courts in any such action or proceeding.
          Section 21. Notices.
          (a) Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.
          (b) Any notice so addressed shall be deemed to be given: (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier or by
overnight mail, on the first

-16-



--------------------------------------------------------------------------------



 



business day following the date of such mailing; and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
          Section 22. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
          Section 23. Entire Agreement.
          This Agreement constitutes the entire understanding and agreement of
the parties hereto regarding the employment of Employee. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.
          Section 24. Survival of Operative Sections.
          Upon any termination of Employee’s employment, the provisions of
Section 8 through Section 25 of this Agreement (together with any related
definitions set forth in Section 1 hereof) shall survive to the extent necessary
to give effect to the provisions thereof.
          Section 25. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.
* * *
[Signatures to appear on the following page.]

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

            MedAssets Services, LLC.
      By:  /s/ Jonathan H. Glenn        Jonathan H. Glenn        Title: 
Executive Vice President, Chief
Legal and Administrative Officer        EMPLOYEE
      /s/ Charles Garner       Charles Garner         

-18-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
None.

-19-